Citation Nr: 0801705	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
stroke. 

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to December 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the veteran's claims file was 
later transferred to the Portland, Oregon RO. 


FINDINGS OF FACT

1.  There is no evidence of hypertension in service or within 
one year of his separation from service, and hypertension is 
not attributable to service.

2.  The veteran suffered a stroke in December 2002, and the 
residuals of this stroke are not attributable to service.

3.  There is no evidence of peripheral neuropathy of the 
lower extremities in service or within one year of his 
separation from service, and peripheral neuropathy is not 
attributable to service.  

CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Service connection for residuals of a stroke is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for peripheral neuropathy is not 
established.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in March 2003.  This letter also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection, 
specifically in accordance with the veteran's contention that 
his claimed disorders are related to in-service cold injury.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion; he received such notice in March 2006.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Particularly, the veteran has been 
afforded the appropriate information in order to advance any 
contentions regarding his claims of service connection.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned March 
2003 letter, which generally advised the veteran to provide 
the RO with any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  The RO has obtained all of the 
veteran's service medical records and VA medical records.  He 
has indicated that he has only received medical treatment 
through VA.  He has not indicated the presence of any other 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  He has been 
provided a medical examination in furtherance of 
substantiating his claims. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations and Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for hypertension and organic diseases of 
the nervous system, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hypertension

Service connection for hypertension is not established.  The 
veteran's service medical records are silent with respect to 
diagnosis or complaints of hypertension.  His separation 
examination, dated in November 1958, showed a normal vascular 
system.  There is no evidence of hypertension within one year 
following his discharge.  VA examination of March 2003 notes 
that the initial diagnosis of hypertension was made in 
December 2002.  A review of VA medical records confirms this 
fact.  Furthermore, this VA examination does not relate the 
veteran's hypertension to service on the grounds that the 
veteran was not diagnosed as having hypertension until 
December 2002.  This examination was made upon a full review 
of the veteran's claims file.  There is no evidence 
indicating a relationship between the veteran's hypertension 
and service, in particular his claimed cold injury.  The 
evidence indicates that the veteran incurred hypertension 
well after one year following service and there is no 
indication relating the veteran's hypertension to service and 
the veteran's claim must therefore be denied.




Residuals of a Stroke

Service connection for residuals of a stroke is not 
established.  The veteran's service medical records are 
silent with respect to anything that could be construed as a 
stroke.  His separation examination, dated in November 1958, 
showed a normal vascular system.  The veteran does not 
contend that he suffered a stroke in service.  Rather, he 
asserts that he suffered a stroke in December 2002 related to 
residuals of an in-service cold injury.  VA records disclose 
that in December 2002 the veteran suffered a stroke.  The 
March 2003 VA examination, based upon a full review of the 
claims file, does not relate the veteran's stroke to service, 
in particular his claimed in-service cold injury.  The March 
2003 VA examiner stated that it was less likely than not that 
the veteran's claimed cold injuries caused his stroke.  There 
is no evidence indicating a relationship between the 
veteran's December 2002 stroke and service, in particular his 
claimed cold injury.  The evidence fails to indicate any 
relationship between the veteran's December 2002 stroke and 
service and the veteran's claim must therefore be denied.

Peripheral Neuropathy

Service connection for peripheral neuropathy is not 
warranted.  The veteran's service medical records are silent 
with respect to diagnosis or complaints of peripheral 
neuropathy.  His separation examination, dated in November 
1958, showed normal lower extremities and neurological 
system.  There is no evidence of peripheral neuropathy within 
a year of the veteran's separation.  The first diagnosis of 
peripheral neuropathy appears in an April 2000 VA treatment 
note which contains a notation of peripheral neuropathy, 
secondary to past alcohol abuse and vitamin B-12 deficiency.  
Subsequent treatment notes show continued documentation of 
peripheral neuropathy but do not attribute this disability to 
service.  VA examination of March 2003 shows that upper and 
lower extremity EMGs showed no evidence of peripheral 
neuropathy.  Although there is some question of whether the 
veteran has peripheral neuropathy, the Board will assume 
arguendo that he does have such disability.  In any event, 
because none of the evidence shows that the veteran incurred 
peripheral neuropathy of his lower extremities in service or 
otherwise attributes peripheral neuropathy to service, 
entitlement to service connection thereof is denied.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a stroke 
is denied. 

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


